55 ,?>5@’/ /

GOP§ECE\ WED `v‘§k\s

GRM\NALPP
MAR 2 3 2315

M Acosta,€\@"‘

PLEASE PRESENT THE ENCLOSED LETTER TO:

HONORABLE JUDGE---SHARQN KELLER

THANK YGU,

%é;%$/ w /

KENNETH RAY BROWN #334618
JAMES V. ALLRED UNIT

2101 FM 369 N

IOWA PARK, TEXAS 76367

MAR65 S.W.3d 664 and
EX PARTE SPAULDING, 687 S.W.2d 745. Which rulings/holdings are in accordance with
TEX.CRIM.PROC. CODE ANN. art. 1.051 (d)(l)and (2). Which this Court made such rulings/
holdings in accordance with the_United States Supreme Court's precedence under
GIDEON v. wAINwRIGHT,372 U.s. 335, 83 S.ct. 792, 9 L.Ed.zd 799(1963) and UNITED
STATES V. CRONIC,466 U.S. 684, 653, 104 S. Ct. 20397 2043 80 L.Ed.2d 657(1984) where
the Supreme Court made an §§EQQIVOCAL rule making it unconstitutional to try a person

for a felony inza state-court unless he had a lawyer or had validly waived one. Such

 

rule a 1 to all roceedi s that affects the defendant/appellant's substantial ri hts.
PP Y P _ng v _ g

The above well-established law is in conflict with the APPLICABILITY:OF TEXAS
cRIMINAL PRoCEbURE ooDE ANN. ARTICLE}11.07 sEcTIoN 4. where the_DiStrict Attorney
and the Courts has refused, or declined to address whether the state independent
procedure bar provisions of 11.07 § 4 overrule the UNITED STATES CONSTITUTION SIXIH
AMENDMENT RIGHTS'TO APPOINTMENT 0F COUNSEL FOR THE lNDlGENT DEFENDANT/APPELLANT AT
ALL CRlTlCAL STAGE OF THE CRIMINAL PROCEEDINGS. l

In my current 11.07 writ which is submitted pursuant to the VOlD JUDGMENT EXCEPTION
TO`THE GENERAL RULEQ l set forth facts and circumstances from the official court '
records, therewith state and federal law that clearly indicates the ADJUDlCATION

JUDGMENT under cause number 10-83-095-CR is a void judgment. My current 11.07 writ

clearly indicates (1) the granting of the State's PDR reinstated my conviction and
innocence. Thus, my liberty interests were at stake, izl_the remand for reconsideration
of my successful reversal_of the trial court's conviction reinstated the appeal back

to the first level of the appeal, or the original submission of the first direct appeal
as a matter of righto Thus, my liberty interests were at stake,pand‘£§l the Appellate
Court's applying the new state law rule standards in order to affirm the adjudication
judgment were the direct §§g§e of my imprisonment for~life..Which l had no counsel to
defend my liberty interests against the-new rule. '

All the above stated proceeding/procedure where my liberty interests were at stake
following the State's requested*and granted PDR. The records reflects I was either
denied, or completely without the benefit of counsel and/or prevented from the
assistance of counsel. Thus as to my fate, there was no one defending my liberty
interests against the State's mass resoure. [very much same as now due to my indigent
status] However, due to my indigent status going up against the mass resource of the
State which includes the District Attorney and 248th District Court both of Harris
County, Texas, and this Honorable Court. By state and federal law, that first 11. 07
filed Pro Se was actually filed to a void judgment. Ihus by laws that first 11. 07
judgment is also a void judgment. Therefore, by law, applying the provisions of 11.07
§ 4 (a) to my current 11.07 application in order to simply dismiss [DUE TO MY INDIGENT
STATUS] my current 11.07 writ would not be the appropriate remedy or cure for JUSTICE.

ln this letter l have done my best to bring to the HONORABLE JUDGE---SHARON KELLER's
attention_and any other Honorable Judge_of the Court; that as to the grounds for
relief presented in my current 11.07 writ thereto the alleged void judgment. This
Court cannot by law determine whether I'm being deprived of my liberty and res£rained
by the State of Texas Prison System for life under an unlawful/unconstitutional, or
void judgment unless this Court examine the official court records and make an openly
ruling on the merits as to whether the adjudication judgment under cause number
10-83-095-CR is according to state and federal law a void judgment.

This is only a letter of pleadigg for justice concerning matters of my current
11.07 writ of habeas corpus application. Such application does not attack the.trial
court's conviction, nor does the application attack the affirm adjudication_judgment
as being the wrong concludsion. But rather; where the proceedings/procedures indicates
following the State's granted PDR all fairness of the process were ELIMlNA§ED-'

3

Matters of my case as presented in the instant 11.07 writ may very well be the
deciding case, or precedent as to the justification whether the State's independent
proceudral bar provisions of Tex. Crim. Proc. Code Ann. art 11. 07 § 4(a) overrule the
provisions of the United States Constitution Sixth Amendment right to counsel
appointed for the indigent defendant/appellant; and that 11.07 § 4(a) overrule the
well-established United States Supreme Court's precedent pursuant to GIDEON and "
CRONIC the right to counsel, and whether 11,07 § 4(a) overrule this Court of Criminal
Appeals' rulings/holdings under NIX and EX-PARTE SPAULDING that are in accordance with
the Supreme Court's rulings pursuant to the VOID JUDGMENT EXCEPTION TO THE GENERAL`
RULE where the defendant/appellant without the benefit of counsel at a critical stage

 

of the criminal proceeding wolld render that particular VOID.

PLEASE FoRGIvE ME FoR THIS LENGTHY LEITER AND TAKING You EXTENDED TIME oN THIS LEITER. -
BUT', IYM oNLY .PLEADING FoR JUSTICE As» sUcH sHoULD BE PROVIDED UNDER THE -FACIS AND '
cIRcUMsIANcES oF MY coNFINEM::l\JT HIAT INDICAIES THE ADJUDICATION JUDGMENT UNDER cAUsE
NUMBER` 10-83-095-cR ls A @ JUDGMENT FOR‘IT wAS RENDERED wITHOUT ME HAVING TH_E' '
BENEFIT oF coUNsEL REPRESENTATION DURING THE APPEAL PRocEss IHAT.AFFIRMED THE JUDGMENT.

. THANK YoU,

ffc ' \ 7421¢§¢»\,//

KENNETH RAY BROWN

CCFILED: